Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-6, 8, 10 and 13-15 are currently pending.
Election/Restrictions
2.	Applicant's election with traverse of Group I, claims 1-5 and 13-16 in the reply filed on July 29, 2022 is acknowledged.  Please note that there are two claim 15; with the next response the second claim 15 should be amended to recite claim 16. 
The traversal is on the ground(s) that:
1) The subject matter of Group I (claims 1-5 and 13-15), Group II (claim 6), and Group III (claims 8 and 10) represent different embodiments of a single inventive concept for which a single patent should issue.
2) The claimed invention is directed to a composition comprising two polypeptides for promoting local muscle growth or slowing or preventing local muscle atrophy and uses thereof. It can be seen that the claimed composition for promoting local muscle growth or preventing local muscle atrophy, which is a single, searchable unifying aspect, links all of the claims.
3) By conducting a search related to the claimed composition comprising two polypeptides, the Examiner must necessarily search the various aspects recited in all the pending claims. A sufficient search and examination of these three groups will have no serious burden.  
This is not found persuasive because the groups are distinct from the other. Group I is drawn to two polypeptides, group II is drawn to a nucleic acid and Group III a method for promoting local muscle growth.  While Group III encompasses the composition of Group I, the method is not all encompassing of the composition.  A search of the composition, where for promoting local muscle growth, slowing or preventing local muscle atrophy is an intended use; it may not be the only use for said composition.  So while the method is specific and requires certain parameters the composition isn’t necessarily limited by the same.  Additionally, a search of the composition comprising a protein may not necessarily anticipate the nucleic acid. Applicant is reminded that where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
Lastly, the search for each of the recited inventions would not be co-extensive in scope particularly with regard to the literature search.  Burden consists not only of specific searching of the Cooperative Patent Classification, classes and subclasses, but also of searching multiple databases for foreign references and literature searches.  Burden also resides in the examination of independent claim sets for clarity, enablement, and double patenting issues.  Further, a reference that would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.  Finally, the consideration for patentability is different in each case.  
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 6, 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 29, 2022.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto.
Specification
4.	The disclosure is objected to because of the following informalities: paragraph 0073 recites “the control group was that the sciatic nerve of the left leg was destroyed”.  Paragraph 0074 recites “After peeling off the muscle layer would see a sciatic nerve…”; “Due to the right thigh did not undergo sciatic nerve injury surgery, so the volume of the right thigh muscle as the baseline ratio 1”.  The sentences do not make sense particularly those section which have been underlined. Please review and update accordingly.
Appropriate correction is required.
Claim Objections
5.	Claim 1-2 and 4 are objected to because of the following informalities:  
As it pertains to claim 1, the word ‘or’ should be inserted between ‘growth’ and ‘slowing’; the first ‘comprising’ should be ‘comprises’; ‘with a’ should recite ‘to’.
As it pertains to claim 2, ‘comprising; in line three should be ‘comprises’.
As it pertains to claim 4, the phrase ‘wherein the first polypeptide is selected from the group consisting of set forth in” is not clear, particularly the portion ‘selected from the group consisting of set forth in’.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Said claim recites in part ‘wherein a substitution mutation of the first polypeptide corresponding to SEQ ID NO: 8 is selected from the group consisting of: T or L at position 7, G or E at position 9, Y or V at position 13, and H or Y at position 105’. The positions L at position 7, E at position 9, V at position 13, and Y at position 105 are the position of native SEQ ID NO: 8. It is not clear why those mutation are necessary when the sequence already possess those specific mutations as its native structure. 
Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-5 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to a composition for promoting local muscle growth, slowing or preventing local muscle atrophy, wherein the composition comprises a first polypeptide having at least 90% sequence similarity with a SEQ ID NO: 8; and a second polypeptide comprising from 1 to 10 repeat units of the sequence set forth in SEQ ID NO: 14.
The combination of SEQ ID NO: 8 and 14 (also recited as SEQ ID NO: 17, which comprises both SEQ ID NOs: 8 and 14) meets the written description provision of 35 USC 112, first paragraph to the degree it reads on the ability to promote local muscle growth and slow local  muscle atrophy.  The subsequent possible first polypeptides do not appear to share a common core structure with SEQ ID NO: 8 and does not appear to be at least 90% identical to SEQ ID NO: 8.  Applicant is in possession of and has demonstrated that the combination of the full length of SEQ ID NO: 8 and 14 promotes both local muscle growth and slows local muscle atrophy. The specification does not meet the possession threshold as the aforementioned claims are directed to polypeptides with at least 90% sequence identity to SEQ ID NO: 8 and corresponds to sequences from mutated sequences, splice variants, sequences that have a recited degree of identity (similarity homology), and so forth with the aforementioned immunological properties. The specification does not demonstrate any instance where 90% of SEQ ID NO: 8 or the full length (as well as 90%) of SEQ ID NOs: 4-7 and 9-12 in combination with SEQ ID NO: 14 effectively promotes local muscle growth, slows local muscle atrophy and/or prevents local muscle atrophy.  The specification provides insufficient written description to support the genus encompassed by the rejected claims.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
Based on the instant specification, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid/protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention.   Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id.   at 1170, 25 USPQ2d at 1606.
The name cDNA is not itself a written description of that DNA; it conveys no distinguishing information concerning its identity. While the example provides a process for obtaining human insulin-encoding cDNA, there is no further information in the patent pertaining to that cDNA's relevant structural or physical characteristics; in other words, it thus does not describe human insulin cDNA. Describing a method of preparing a cDNA or even describing the protein that the cDNA encodes, as the example does, does not necessarily describe the cDNA itself. No sequence information indicating which nucleotides constitute human cDNA appears in the patent, as appears for rat cDNA in Example 5 of the patent. Accordingly, the specification does not provide a written description of the invention of claim 5.

To adequately describe the claimed genus of polypeptides, Applicant must adequately describe the immunoepitopes within a polypeptide based on SEQ ID NO:8 that induce an immune response as claimed. The specification, however, does not disclose distinguishing and identifying features of a representative number of members of the genus of polypeptides to which the claims are drawn, such as a correlation between the structure (immunoepitopes) and its recited function (promoting muscle growth; slowing/preventing muscle atrophy), so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of polypeptides.  Moreover, the specification fails to disclose which amino acid residues are essential for inducing given immune response, or which amino acids might be added, replaced or deleted so that the resultant polypeptide retains the immunological characteristics, or by which other amino acids the essential amino acids might be replaced so that the resultant polypeptide retains the immunological characteristics. The specification is silent with regard to any variants of SEQ ID NO:8 together with 1 to 10 repeat units of the sequence selected from SEQ ID NO: 14 possessing the claimed immunological characteristics. Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP states that  “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
MPEP states “Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.” 
As evidenced by the teachings of Pearson, the art is unpredictable.  Pearson, Curr Protoc Bioinformatics, 2013; 0 3: 1-9 discloses that homologous sequences have similar structures, and frequently, they have similar functions as well. But the relationship between homology and function is less predictable, both because a single protein structure can have multiple functions (does chymotrypsin have a different “function” from trypsin?) and because the concept of “function” is more ambiguous (the same enzyme have “different” roles in two tissues because of different concentrations of substrates). 
While multiple sequence alignments are much more informative, they cannot be used to answer the first critical question about two sequences — are they homologous? The inclusion of a protein into a multiple sequence alignment requires independent evidence for homology; multiple sequence alignment programs do not provide statistical estimates and will readily align non-homologous sequences (particularly non-homologous sequences that are highly ranked by chance in a similarity search). The assumption of homology can be especially misleading with iterative methods like PSI-BLAST, because once a nonhomologous domain has been included in the multiple sequence alignment used to produce the position-specific scoring matrix, the matrix can become re-purposed towards finding members of the non-homologous family. Ideally, each sequence included in a multiple sequence alignment will be evaluated both to ensure that it shares significant similarity with some of the other members of the family, and that the boundaries of the included sequence correspond with the boundaries of the domain homology (see page 6-7).
Also, evidenced by Skolnick et al., Trends in Biotechnology, 2000; 18: 34-39, who disclose that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily induce a given immune response. Therefore, because the art is unpredictable, in accordance with the practices of MPEP, the description of claimed antibodies is not deemed representative of the genus of peptides to which the claims refer. 
Finally, as it pertains to ‘preventing local muscle atrophy’ to be a prophylactic composition, the composition must elicit protective immunity, demonstrable by challenge experiments in a reasonable model system.  The specification does not provide substantive evidence that the claimed composition is capable of preventing muscle atrophy.  This demonstration is required for the skilled artisan to be able to use the claimed composition for their intended purpose of preventing atrophy.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if the prevention of atrophy has been induced.  Especially in light of Moawad, Very Well Health, https://www.verywellhealth.com/muscle-atrophy-after-a-stroke-3146474; 3/28/22, which teaches that atrophy can be as a result of several causes to include malnutrition, neurological disease, prolonged illness/hospitalization and swallowing problems.  The ways to prevent atrophy before it happens are: staying active, physical therapy, passive movement and nutrition. 
Consequently, for the reasons set forth above, the specification fails to adequately describe at least a substantial number of members of the genus of polypeptides to which the claims refer. Therefore, the instant claims fail to meet the written description requirements.
Claim Rejections - 35 USC § 112
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-5 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition for promoting local muscle growth and slowing local muscle atrophy wherein the composition comprises a first polypeptide that corresponds to the native form of SEQ ID NO: 8 and a second polypeptide corresponding to SEQ ID NO: 14 (SEQ ID NO: 17 comprises both sequences  8 and 14 together), does not reasonably provide enablement for a composition which comprises at least 90% sequence similarity with SEQ ID NO: 4-12 in combination with a second polypeptide comprising from 1 to 10 repeat units of the sequence set forth in SEQ ID NO: 14; nor does it provide enablement for a composition comprising a first polypeptide selected from SEQ ID NOs: 4-7 and 9-12 in combination with a second polypeptide comprising from 1 to 10 repeat units of the sequence set forth in SEQ ID NO: 14 each composition for promoting local muscle growth, slowing local muscle atrophy or preventing local muscle atrophy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states, “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).  The MPEP further states that physiological activity can be considered inherently unpredictable.  Thus, Applicant assumes a certain burden in establishing that inventions involving physiological activity are enabled. 
Factors to be considered in determining whether a disclosure would require undue experimentation have been reiterated by the Court of Appeals in In re Wands, 8 USPQ2d 1400 at 1404 (CRFC1988). The Wands factors have been considered in the establishment of this scope of enablement rejection.  These factors include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:  Independent claim 1 is drawn to a composition for promoting local muscle growth, slowing or preventing local muscle atrophy, wherein the composition comprises a first polypeptide having at least 90% sequence similarity with a SEQ ID NO: 8; and a second polypeptide comprising from 1 to 10 repeat units of the sequence set forth in SEQ ID NO: 14.
Breadth of the claims:  The claims are broadly drawn and encompass a composition comprising at least 90% sequence similarity with SEQ ID NO: 8 and a polypeptide compromising from 1 to 10 repeat units of the sequence set forth in SEQ ID NO: 14, which is purported to maintain the ability to promote muscle growth as well as slow and prevent muscle atrophy. 
Direction or guidance presented in the specification:  The specification is enabling for a composition for promoting local muscle growth and slowing local muscle atrophy wherein the composition comprises a first polypeptide corresponds to the native form of SEQ ID NO: 8 and a second polypeptide corresponding to SEQ ID NO: 14 (SEQ ID NO: 17 comprises both sequences  8 and 14 together with a linker between the two). The secondary options for possible first polypeptides do not appear to share a common core structure with SEQ ID NO: 8 and does not appear to be at least 90% identical to SEQ ID NO: 8.  Applicant has enabled the combination of the full length of SEQ ID NO: 8 and 14, which effectively promote both local muscle growth and slows local muscle atrophy. Giving 90% identity to the claimed peptide corresponds to sequences from mutated sequences, splice variants, sequences that have a recited degree of identity (similarity homology), and so forth with the aforementioned immunological properties. The specification does not make or use any composition where 90% of SEQ ID NO: 8 or the full length (as well as 90%) of SEQ ID NOs: 4-7 and 9-12 together with 1 to 10 repeat units of the sequence selected from SEQ ID NO: 14 effectively promotes local muscle growth, slows local muscle atrophy and/or prevents local muscle atrophy.  
To be a prophylactic method and/or composition, said method must induce a protective immune response demonstrated by challenge experiments in an acceptable animal model.  The specification does not provide substantive evidence that the claimed composition is capable of preventing atrophy.  This demonstration is required for the skilled artisan to be able to use the claimed method for their intended purpose of prevention.  Without this demonstration, the skilled artisan would not be able to reasonably predict the outcome of the administration of the claimed composition, i.e. would not be able to accurately predict if protective immunity has been induced. 
Presence or absence of working examples:  There are no working examples provided to rectify the missing information in the instant specification pertaining to the claimed methods and the compositions having the ability to have the claimed efficacy.
State of the Prior Art:  Pearson, Curr Protoc Bioinformatics, 2013; 0 3: 1-9 discloses that homologous sequences have similar structures, and frequently, they have similar functions as well. But the relationship between homology and function is less predictable, both because a single protein structure can have multiple functions (does chymotrypsin have a different “function” from trypsin?) and because the concept of “function” is more ambiguous (the same enzyme have “different” roles in two tissues because of different concentrations of substrates) (see page).
Also, evidenced by Skolnick et al., Trends in Biotechnology, 2000; 18: 34-39, who disclose that the skilled artisan is well aware that assigning functional activities for any particular protein or protein family based upon sequence homology is inaccurate, in part because of the multifunctional nature of proteins (see, e.g., the abstract; and page 34, Sequence-based approaches to function prediction).  Even in situations where there is some confidence of a similar overall structure between two proteins, only experimental research can confirm the artisan's best guess as to the function of the structurally related protein (see, in particular, the abstract and Box 2).  Thus, one skilled in the art would not accept the assertion, which is based only upon an observed similarity in amino acid sequence that a variant of a given polypeptide would necessarily induce a given immune response. Therefore, because the art is unpredictable, in accordance with the MPEP, the description of claimed antibodies is not deemed representative of the genus of peptides to which the claims refer. 
Moreover, Moawad, Very Well Health, https://www.verywellhealth.com/muscle-atrophy-after-a-stroke-3146474; 3/28/22 teaches that atrophy can be as a result of several causes to include malnutrition, neurological disease, prolonged illness/hospitalization and swallowing problems.  The ways to prevent atrophy before it happens are: staying active, physical therapy, passive movement and nutrition. 
Quantity of experimentation necessary predictability in the art:  The quantity of experimentation necessary would be undue as the claims encompass a composition capable of preventing atrophy as well as promoting local muscle growth and slowing local muscle atrophy.  Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be predicted from the disclosure how to make/use the claimed genus.  In view of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention.  Thus, for all these reasons, the specification is not considered to be enabling for one skilled in the art to make and use the claimed invention as the amount of experimentation required is undue, due to the broad scope of the claims, the lack of guidance and working examples provided in the specification and the high degree of unpredictability as evidence by the state of the prior art, attempting the construct and test variants of the claimed invention would constitute undue experimentation
Conclusion
9.	No claim is allowed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKIA J JACKSON-TONGUE/             Examiner, Art Unit 1645                                                                                                                                                                                           	September 23, 2022

/GARY B NICKOL/             Supervisory Patent Examiner, Art Unit 1645